DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities:  the recitation of “weight average molecular weight” reads grammatically improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17,21,23-26,28,29 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2009/021209). Oh et al. disclose (page 2, line 29) an implant device that comprises a substrate (page 6, lines 21,22) and a zinc-containing layer at least partially covering the substrate (page 38, lines 3,4) of which the zinc-containing layer contains a zinc compound.  Oh et al. does disclose (page 30, lines 28,29) a mass of zinc elements in the zinc-containing layer is 0.1 to 200 µg.  Oh et al. disclose (page 5, lines 28,29) that the average porosity of the zinc-containing layer can be equal to 30%.  However, Oh et al. did not explicitly state a ratio of a mass of zinc elements in the zinc-containing layer to a surface area of the substrate is 0.1 to 200 µg/mm2 .  It is noted that Oh discloses (page 9, lines 31-34) the substrate can be partially or entirely coated with the zinc doped layer. It would have been obvious to one of ordinary skill in the art to find the optimal coating coverage to use a concentration of the zinc on the implantable device of Oh et al. suitable to administer to the patient as it is a result effective variable dependent upon the treatment needed to deliver the effective amount for the desired therapeutic result. Thus having the ratio of a mass of zinc elements in the zinc-containing layer to a surface area of the substrate fall within the range of 0.1 to 200 µg/mm2 is an obvious expedient. With respect to claim 21, the zinc compound can be a zinc nitrate compound, page 30, lines 28,29. Regarding claim 23, Oh et al. disclose (page 22, lines 23,24) polymer carriers for therapeutic agents are used within the layers having pores to deliver drugs, page 21, lines 18-21. Regarding claims 24,25, the implantable device has a barrier layer (page 10 ,lines 7-12) which will cover the zinc layer. Regarding claim 26, the barrier layer can be a polymer, page 10, lines 7,8,14) and page 17, line 15. With respect to claims 28,29 Oh et al. disclose (page 17, lines 19-25) the outer layer or zinc layer is of a polymer such as polycaprolactone. 
Claim(s) 17-24,27,28,30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0106123). Weber et al. disclose (paragraph 8) an implant device that comprises a substrate and a zinc-containing layer at least partially covering the substrate of which the zinc-containing layer contains a zinc compound.  Weber et al. does disclose (paragraphs 39,41) a mass of zinc elements in the zinc-containing layer is controlled to establish desired properties.  Weber et al. disclose (paragraph 44) that the porosity is important to control the erosion of the device.  However, Weber et al. did not explicitly state a ratio of a mass of zinc elements in the zinc-containing layer to a surface area of the substrate is 0.1 to 200 µg/mm2 or specifically the porosity is less than or equal to 30%.  It is noted that Weber discloses (paragraph 34) the substrate can be partially coated with the zinc layer. It would have been obvious to one of ordinary skill in the art to find the optimal coating coverage to use a concentration of the zinc on the implantable device of Weber et al. suitable to administer to the patient as it is a result effective variable dependent upon the treatment needed to deliver the effective amount for the desired therapeutic result. Thus having the ratio of a mass of zinc elements in the zinc-containing layer to a surface area of the substrate fall within the range of 0.1 to 200 µg/mm2 is an obvious expedient. In addition it would have been obvious to select a porosity of less than or equal to 30% for the porous zinc containing layer on the implantable device of Weber et al. such that the desired erosion rate is controlled along with a suitable elution rate for therapeutic agents provided thereon, as Weber discloses these are key factors, paragraphs 40,47. Regarding claim 18, Weber et al. did not explicitly state a ratio of a mass of zinc elements in the zinc-containing layer to a surface area of the substrate is 1 to 150 µg/mm2 or specifically the porosity is 0 to 10%.  It would have been obvious to one of ordinary skill in the art to find the optimal coating coverage to use a concentration of the zinc on the implantable device of Weber et al. suitable to administer to the patient as it is a result effective variable dependent upon the treatment needed to deliver the effective amount for the desired therapeutic result. Thus having the ratio of a mass of zinc elements in the zinc-containing layer to a surface area of the substrate fall within the range of 1 to 150 µg/mm2 is an obvious expedient. In addition it would have been obvious to select a porosity of 0 to 10% for the porous zinc containing layer on the implantable device of Weber et al. such that the desired erosion rate is controlled along with a suitable elution rate for therapeutic agents provided thereon, as Weber discloses these are key factors, paragraphs 40,47. Regarding claim 19, Weber et al. did not explicitly state the content of zinc in the zinc containing layer is 1.4% to 80 wt%. It would have been obvious to one of ordinary skill in the art to select the appropriate zinc content such that it can fall within the range of a 1.4 wt% to 80 wt% in the zinc containing layer on the implantable device of Weber et al. as it is important to tailor the erosion rate, see Weber, paragraph 40. With respect to claim 20, Weber does disclose the thickness can be tailored or optimized (paragraph 40) and is about 1 µm (paragraph 43), but did not explicitly state the thickness of the zinc containing layer is 1 µm to 50 µm. It would have been obvious to one of ordinary skill in the art to select the appropriate thickness such that it can fall within the range of 1 µm to 50 µm for the zinc containing layer on the implantable device of Weber et al. as it is important to ensure proper erosion is accomplished and no biocompatible issues result, see Weber paragraph 44. Regarding claim 21, the zinc compound in the zinc layer can be zinc oxide, see paragraph 8. With respect to claim 22, Weber discloses (paragraph 40) multiple layers can be applied of coatings. Regarding claims 23,28 the zinc-containing layer can include a polymer, paragraph 41 of which can be considered at least one of a degradable, non-degradable or a copolymer. With respect to claim 24, Weber et al. disclose (paragraph 48) the implantable device can have a barrier layer. Regarding claim 27, it can be construed that the barrier layer along with the zinc-containing layer would be less than 50 µm, see paragraph 43 of Weber. Regarding claim 30, Weber et al. did not explicitly state the molecular weight of the polymer is 100,000 to 500,000. It would have been obvious to one of ordinary skill in the art to select the appropriate weight such that it can fall within the range of a molecular weight between 100,000 to 500,000 for the polymer in the zinc containing layer on the implantable device of Weber et al. as it is important to tailor the erosion rate, see Weber, paragraph 40. With respect to claim 31, the substrate can be degradable, paragraph 22. Regarding claim 32, Fig. 1 shows a stent and Weber discloses (paragraph 56) the implantable device can be used in the vasculature, biliary duct, esophagus or airway duct.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799